Detailed Office Action

1.       This communication is being filed in response to the submission having a mailing date of (03/15/2021) in which a (3) month Shortened Statutory Period for Response has been set.  

      Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Acknowledgements

3.       Upon entry, claims (1 -13 and 15 -20) remain pending on this application, of which Claims (1 -3, 7 -8, 12, 15 and 18 -20) have been amended and claim (14) canceled. 

3.1.	The previously presented rejection under the 35 USC 112 doctrine is withdrawn in view of substantially amendments provided, addressing the issue.

3.2.	Regarding the prev. presented double patent rejection, the undersigned acknowledges the amendments provided, however, the DP rejection will be maintained in abeyance, until resolution of the case.

         Information Disclosure Statement

4.	The Information Disclosure Statement (IDS) that was/were submitted on (03/03/2021, 03/15/2021, 03/26/2021, 12/23/2021-1 and 12/23/2021-2) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

     Response to Arguments

5.	Applicant's arguments received on (03/15/2021) have been fully considered but they're
not persuasive, for the following reasons;

5.1.	Examiner considers that Applicant merely reveals the fundamentals principles of his invention, and recites instead a set of well-known and basic codec techniques such as (i.e. spatial/intra & motion/inter prediction), employing MV candidate list derivation/maintenance, that for the most part were still part of the common knowledge before the invention was made and/or filed. 

5.2.	Examiner still considers that no allowable subject matter has been yet identified, nor does the claim recites any particular methodology/structure that explain how the inventor envisioned the function to be performed.

5.3.	It is valid to point out that in order to prove patentability at the PTO, the claim language has to present a clear defined functionality, including a clear algorithm/structure execution that would differentiate from the PA and standard papers on record. The newly presented list of claims, (as currently stated) fails this requirement.

5.4.	As a matter of claim interpretation, the Office gives the claims their broadest reasonable interpretation consistent with the specification; See “In re Morris,” 127 F.3d 1048, 1054 (Fed. Cir. 1997); and see "In re Am. Acad. Of Sci. Tech Ctr.”, 367 F.3d 1359, 1369 (Fed. Cir. 2004); 
See also “Phillips v. A WH Corp.”, 415 F.3d 1303, 1323 (Fed. Cir. 2005).

5.5.	Regarding Applicant arguments/remarks;

5.5.1.	Applicant argues a failure to disclose the newly amended feature of ("performing a rounding operation to a first motion vector prediction candidate associated with the video block based on the motion vector precision; [page 9]), Examiner respectfully disagrees because under the broadest reasonable interpretation (BRI), consistent with the instant specification and the common knowledge of one of ordinary skill in the art, at least Chen-2 teaches that feature in the same hevc codec context, emphasis added.

NOTE: For rationale and motivation directed to the newly added amended features, please refer to the rejection section (6) below.

5.4.    Finally the Office considers Applicant's arguments not persuasive, as applied rejection
on record still read on the current claims, establishing the "Prima Facie" case of equivalent disclosure, on the basis of a one person of ordinary skills in the art would have recognized the similar elements shown, or the same structural similarities shown, wherein such structure/methodology performs the same identical functions in substantially the same way, able to produce the same identical results. 
_ See [MPEP - 2183, “Making a Prima Facie Case of Equivalence”]. 
_ See In re Bond, 910 F.2d 831, 833, 15 USPQ2d 1566, 1568 (Fed. Cir. 1990)]; …similar structure disclosure. 
_ See Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000)] …identical function specified in the claim in substantially the same way.

                                                         35 USC § 103 rejection

6.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

6.2.	Claims (1 -13 and 15 -20) are rejected under 35 U.S.C. 103 as being unpatentable over Lee; et al. (“Modify merge candidate derivation, simplification and merge pruning;  20180359483; hereafter “Chen-2”). 

Claim 1. (Currently Amended) Lee discloses the invention substantially as claimed - A method for video processing, comprising: (A methodology for derivation, merge and pruning of the MV candidate list, employing rounding/pruning of the listed entry-values, in order to increases accuracy for the stored data, and to avoid repetitive intermediate steps in the process; page 1)
Lee further teaches - maintaining a motion vector prediction candidate list for a conversion between a video block of a video and a bitstream of the video, (e.g. maintain and modifying the MV merge candidate list of the converted bitstream; [Lee; page 1; Ch. 2];)
wherein the video block corresponds to a motion vector precision of M-Pel or sub-pel selected from multiple motion vector precisions, M being a positive integer; and (e.g. see MV vector derivation precision in accordance with JEM1.0 and 2.0, up to 1/16 pel disclosed; [Lee; page. 1; Ch. 2];)
performing the conversion based on the motion vector prediction candidate list, wherein the maintaining the motion vector prediction candidate list comprises: (e.g. the presented methodology may apply to both encoder and decoder (i.e. conversion) based on intra/inter prediction techniques for CU/PU, and merge candidate list derivation; [Lee; page 1])
Given the teachings of Lee as a whole, and under the obvious assumption and purpose of his papers, it is noted that no codec (encoder/decoder) device, nor any structural support appears in the disclosure.
For the purpose of clarification, structural support, and in the same field of endeavor, Chen teaches a codec ecosystem of Fig. (14), comprising an encoder (Fig. 15), a decoder (Fig. 16) modules, employing spatial/temporal prediction, associated with neighboring blocks in the process; (Figs. 1 and 2), able to derive and maintaining a MV candidate list using the well-known AMVP tools in the HEVC codec standard; [Chen; 0056].)
Chen further teaches - comparing the motion vector prediction candidate against at least one existing candidate in the motion vector prediction candidate list, adding the rounded first motion vector prediction candidate to the motion vector prediction candidate list based on the comparing result; (e.g. manipulate and process plurality of MV candidates as (e.g. candidate check, data insertion, and data comparison, to avoid duplications in the candidate list, not exceeding the max. permissible number of MV numbers; [Chen; 0075; 0151].)
Even when both Lee and Chen in details teach processing intra/inter prediction and deriving candidate lists in accordance with the HEVC codec, it is note that they fail to teach the feature - performing a rounding operation based on the motion vector precision, 
In a similar embodiment Chen-2 similarly teaches a codec ecosystem of the same (encoder Fig. 24 and decoder Fig. 25) for video data conversion and reconstruction, also employing a similar method for derive and maintain a candidate list as shown in at least Figs (29, 30), in accordance with the HEVC codec, [0099]; employing - rounding operation to a first motion vector prediction candidate associated with the video block based on the motion vector precision; as described in at least [Chen-2; 0171].
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the teachings of Lee with the system/apparatus of Chen in order to (e.g. improve codec computation via accurately eliminating duplicated entries in the list [Chen; 0030; 0075], and further in view of Chen-2 in order to provide (e.g. codec efficiency by improving MV algorithm techniques; [Chen-2; 0054-0055].)

Claim 2. (Currently Amended) Lee/Chen/Chen-2 discloses - The method of claim 1, wherein the performing the conversion comprises: decoding the video block from the bitstream; (e.g. see similar decoder in at least Fig. 16; [Chen; 0313]; the same motivation applies as given to Claim 1 above.).    

Claim 3. (Currently Amended) Lee/Chen/Chen-2 discloses - The method of claim 1, wherein the performing the conversion comprises: encoding the video block into the bitstream; (e.g. see similar decoder in at least Fig. 15; [Chen; 0293]; the same motivation applies as given to Claim 1 above.).    

Claim 4. (Original) Lee/Chen/Chen-2 discloses - The method of claim 1, wherein the motion vector prediction candidate list is an Advanced Motion Vector Prediction (AMVP) candidate list; (the same rationale/motivation applies as given to Claim 1 above.).   

Claim 5. (Original) Lee/Chen/Chen-2 discloses - The method of claim 1, wherein the first motion vector prediction candidate is derived from one of a spatial or a temporal neighboring block of the video block; (the same rationale/motivation applies as given to Claim 1 above. See for example Figs (1, 2; [Chen]) for spatial/temporal neighboring candidates in accordance with HEVC codec standard.)

Claim 6. (Original) Lee/Chen/Chen-2 discloses - The method of claim 1, wherein the maintaining further comprises:67Docket No. 130408-8530.USO4 selectively adding one or more second motion vector prediction candidates acquired based on one or more tables of motion candidates to the motion vector prediction candidate list, (e.g. see codeword mapping tables generated in the encoder (Fig. 15 and decoder (Fig. 16) including spatial/temporal data, in accordance with the HEVC standard; [Chen; 0307])
wherein the table comprises one or more motion candidates derived from one or more previous blocks; (e.g. deriving and maintaining a MV candidate list employing at least the well-known AMVP tools in the HEVC codec standard; [Chen; 0056]; the same motivation applies as given to Claim 1 above.).  

Claim 7. (Currently Amended) Lee/Chen/Chen-2 discloses - The method of claim 6, wherein the one or more second motion vector prediction candidate are added into the motion vector prediction candidate list in case a current number of candidates in the motion vector prediction candidate list being smaller than a maximumly allowed number; (e.g. plurality of candidates may be added to the candidate list until exceed the max permissible number, in accordance with the HEVC codec; [Chen; 0151]; the same motivation applies herein equally as well. )

Claim 8. (Currently Amended) Lee/Chen/Chen-2 discloses - The method of claim 6, wherein the maintaining further comprises: performing a rounding operation to the one or more second motion vector prediction candidates before the addition of the one or more second motion vector prediction candidates into the motion vector prediction candidate list; (The same rationale and motivation applies as given to Claim 1 above. In addition see rounding operation in [Chen; 0057-0058; 0075; 0151] and [Chen-2; 0171].)    

Claim 9. Lee/Chen/Chen-2 discloses - The method of claim 6, wherein the maintaining further comprises: comparing the second motion vector prediction candidate with existing motion vector prediction candidates in the motion vector prediction candidate list; and (e.g. see analogous feature in at least (e.g. modifying the candidate list based on pruning and comparison; [page 1; Che. 2]. See also comparison and list modification in [Chen; 0075; 0151].)
adding the second motion vector prediction candidate to the motion vector prediction candidate list upon determining that the second motion vector prediction candidate is different than the existing motion vector prediction candidates; (e.g. see analogous feature in at least (e.g. modifying the candidate list based on pruning and comparison; [Chen; 0075; 0151]; same motivation applies as given to Claim 1 above.). 

Claim 10. (Original) Lee/Chen/Chen-2 discloses - The method of claim 6, wherein a motion candidate in the table is associated with motion information including at least one of: a prediction direction, a reference picture index, motion vector values, a filter parameter used in a filtering process, an intensity compensation flag, an affine flag, a motion vector difference precision, or motion vector difference value; (e.g. see MV rounding and pruning associated with (POC, refIdx, InterDir and MV) in [page 1; Ch. 2]; and see analogous in at least [Chen; 0057-0058; 0075; 0151] and [Chen-2; 0171]; the same motivation applies as given to Claim 1 above.).    

Claim 11. (Original) Lee/Chen/Chen-2 discloses - The method of claim 6, further comprising: updating the one or more tables based on motion information of the video block derived based on the motion vector candidate list; (e.g. deriving and maintaining a MV candidate list/table, employing at least AMVP tools of the HEVC codec; [Chen; 0056]; the same motivation applies as given to Claim 1 above.).   
 
Claim 12. (Currently Amended) Lee/Chen/Chen-2 discloses - The method of claim 11, further comprising: performing a conversion between a subsequent video block of the video and the bitstream representation of the video based on the updated one or more tables; (e.g. see list/table codeword configuration, in accordance with the hevc standard; [Chen; 0292; 0307]; the same motivation applies as given to claim 1 above.).    

Claim 13. (Original) Lee/Chen/Chen-2 discloses - The method of claim 1, wherein each motion vector prediction candidate in the motion vector prediction candidate list is rounded before being added into the candidate list; (e.g. see analogous MV rounding and pruning associated with (POC, refIdx, InterDir and MV) in [Lee; page 1]; see also similar in [Chen; 0057-0058; 0075; 0151] and [Chen-2; 0171].)   

Claim 15. (Currently Amended) Lee/Chen/Chen-2 discloses - An apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to:
maintain a motion vector prediction candidate list for a conversion between a video block of a video and a bitstream of the video, wherein the video block corresponds to a motion vector precision of M-Pel or sub-pel selected from multiple motion vector precisions, M being a positive integer; and 
perform the conversion based on the motion vector prediction candidate list, wherein the maintaining the motion vector prediction candidate list comprises: 
performing a rounding operation to a first motion vector prediction candidate associated with the video block, 
rounding the first motion vector prediction candidate, comparing the rounded first motion vector prediction candidate against at least one existing candidate in the motion vector prediction candidate list, 
adding the rounded first motion vector prediction candidate to the motion vector prediction candidate list based on the comparing result. (Current lists all the same elements as recite in Claim 1 above, but in “apparatus form” and is/are therefore on the same premise.) 

Claim 16. (Original) Lee/Chen/Chen-2 discloses - The apparatus of claim 15, wherein the first motion vector prediction candidate is derived from one of a spatial or a temporal neighboring block of the video block. (The same rationale/motivation applies as given to claims (1 and 5 above.)   
  
Claim 17. (Original) Lee/Chen/Chen-2 discloses - The apparatus of claim 15, wherein the instructions upon execution by the processor, further cause the processor to: selectively add one or more second motion vector prediction candidates acquired based on one or more tables of motion candidates to the motion vector prediction candidate list, wherein the table comprises one or more motion candidates derived from one or more previous blocks. (The same rationale/motivation applies as given to claims (1 and 6 above.)     

Claim 18. (Currently Amended) Lee/Chen/Chen-2 discloses - The apparatus of claim 17, wherein the instructions upon execution by the processor, further cause the processor to: perform a rounding operation to the one or more second motion vector prediction candidates before the addition of the one or more second motion vector prediction candidates into the motion vector prediction candidate list. (The same rationale and motivation applies as given to claims (1 and 8 above.)   

Claim 19. (Currently Amended) Lee/Chen/Chen-2 discloses - A non-transitory computer-readable storage medium storing instructions that cause a processor to: 
maintain a motion vector prediction candidate list for a conversion between a video block of a video and a bitstream of the video, wherein the video block150494704.1Inventor Li ZHANG et al.Docket No.: 130408-8530.US04Appl. No. : 17/071,139Filed : October 15, 2020 Page: 6 of 11corresponds to a motion vector precision of M-Pel or sub-pel selected from multiple motion vector precisions, M being a positive integer; and 
perform the conversion based on the motion vector prediction candidate list, wherein the maintaining the motion vector prediction candidate list comprises: 
performing a rounding operation to a first motion vector prediction candidate associated with the video block, 
comparing the rounded first motion vector prediction candidate against at least one existing candidate in the motion vector prediction candidate list, 
adding the rounded first motion vector prediction candidate to the motion vector prediction candidate list based on the comparing result. (Current lists all the same elements as recite in Claim 1 above, but in “CRM storage form” and is/are therefore on the same premise.)  

Claim 20. (Currently Amended) Lee/Chen/Chen-2 discloses - A non-transitory computer-readable recording medium storing a bitstream which is generated by a method performed by a video processing apparatus, wherein the method comprises: 
maintaining a motion vector prediction candidate list for a conversion between a video block of a video and a bitstream of the video, wherein the video block corresponds to a motion vector precision of M-Pel or sub-pel selected from multiple motion vector precisions, M being a positive integer; and 
performing the conversion based on the motion vector prediction candidate list, wherein the maintaining the motion vector prediction candidate list comprises: 
performing a rounding operation to a first motion vector prediction candidate associated with the video block, 
comparing the rounded first motion vector prediction candidate against at least one existing candidate in the motion vector prediction candidate list, 
adding the rounded first motion vector prediction candidate to the motion vector prediction candidate list based on the comparing result. (Current lists all the same elements as recite in Claim 1 above, but in “CRM recorder form” and is/are therefore on the same premise.) 

     Examiner’s Notes

7.	The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004)
                                                             
     Prior Art Citations

8.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

8.1. Patent documentation

US   9,762,900 B2		Park; et al.			H04N19/11; H04N19/176; H04N19/463;
US 10,778,997 B2		Zhang; Li et al.		H04N19/52; H04N19/70; H04N19/96; 
US 20130208799 A1		Srinivasamurthy; et al.	H04N19/119; H04N19/15; H04N19/174; 
US 20170332099 A1		Lee; Sungwon et al.		H04N19/122; H04N19/52; H04N19/51; 
US 20180070100 A1		Chen; Yi-Wen et al.		H04N19/139; H04N19/597; H04N19/13; 
US 20180332284 A1		Liu; Shan et al.		H04N19/182; H04N19/139; H04N19/61; 
US 20180359483 A1		Chen; Yi-Wen et al.		H04N19/44; H04N19/70; H04N19/176; 
US 20190116381 A1		Lee; Bae Keun et al.		H04N19/105; H04N19/44; H04N19/176; 
US 20200014948 A1		Lai; Chen-Yen et al.		H04N19/139; H04N19/172; H04N19/43; 
US 20200244954 A1		Heo; Jin et al.			H04N19/11; H04N19/159; H04N19/593; 

8.2. Non-Patent documentation:

_ Reducing coding cost of merge index by dynamic merge reallocation; 2012. 
_ Modification of merge candidate derivation ATMVP simplification & merge pruning; 2016.
					         
                                                              Conclusions

9.	In view of above Examiner’s considerations, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1 .I 36(a). See also See 5 706.07(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

10.	Any inquiry concerning this communication or earlier communications from Examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-
5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-1168. The fax phone number for the organization where this application or proceeding is assigned 571- 272- 3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.